Title: From Thomas Jefferson to Edmund Randolph, 18 July 1783
From: Jefferson, Thomas
To: Randolph, Edmund


        
          Dear Sir
          Monticello July 18. 1783.
        
        I am sorry you have been at the trouble of sending an express to me for information as to the transactions between the Executive and Nathan as I am satisfied I do not recollect a single fact that you are not already possessed of. In the winter of 1779. 1780. Mr. Nathen  presented us some bills drawn by Genl. Clarke, Colo. Todd and perhaps others, which he said he had taken up at New Orleans or the Havanna and paid a hard dollar for every one named in the bill. At that time I think we had been made to beleive that depreciation had not reached Kaskaskia, and the bills appearing fair, we considered them in the nature of many others taken up by Pollock, and wrote acceptances on the greatest part of them undertaking to pay them in tobacco at 4 ⅙ dollars the hundred. I beleive we rejected some of them, perhaps as drawn by subordinate officers, till we could write to Genl. Clarke and Colo. Todd. We wrote to them and desired a description of the bills we were to pay fully, and the rates of depreciation if depreciation had affected any. They sent us a description of the hard money bills, to wit all drawn on N. Orleans, and a table of depreciation for the others. This shewed we had wrote acceptances for hard money on some bills whereon depreciation should have been allowed. We laid the case before Mr. Pendleton and Wythe intending if they thought us bound by our erroneous acceptances that we would pay them. They differed in opinion. We then informed Nathan of Clarke and Todd’s marks to distinguish the bills, that this had proved we had accepted some in hard money on which depreciation should have been allowed, told him as it was a case in which every man in the state was interested we did not wish to be judges in it ourselves, nor to refer it to any persons within the state but we would refer it to lawyers in Philadelphia whither we knew he was going, and therefore that it would be convenient for him to have it decided there, as it would to us our delegates being on the spot to act for us. He agreed to it. I wrote a state of the case, read it to him at the Council board, he agreed every article was right, we inclosed it to our delegates and that is the last part of the transaction which happened within my knowlege. Our delegates have told me since that he tergiversated a little there, disputing facts, declining the reference &c. but that he had finally come to. But of this they can give more certain information. In every part of the transaction with us he acted candidly enough as far as we could see; and we should certainly have thought ourselves bound to pay the money agreeable to the award.
        There was another transaction with him. Colo. Gibson (I beleive it was) came for clothing for the troops at Fort Pitt. We were distressed how to procure them. Nathan offered to go with Gibson to Baltimore, and buy them, and to wait a considerable time for the money. Perhaps he might name a year or some such term. We  agreed. He went, bought them and drew on us immediately for the money which we did not like.
        I am persuaded there is nothing above but what you know from more certain hands, for indeed my recollection is too faint to be trusted even as to what I have said. Some parts I recollect positively enough, others very faintly or perhaps conjecture steps in the place of memory. I should really be afraid to affirm them positively. If there be however any particular circumstances which you would wish to have sworn to I will endeavor to recollect them with more certainty and send them to you. There is never a day scarcely but Mr. Short, Colo. Monroe, or J. Buchanan can send me a letter, and I can as speedily return an answer. Be pleased to present my compliments to Mrs. Randolph & beleive me to be with much affection Dr. Sir your friend & servt,
        
          Th: Jefferson
        
      